Citation Nr: 0632656	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-16 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) educational assistance benefits in the amount of 
$13,620.67, was properly created.  


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


 



INTRODUCTION

The veteran served on active duty from September 1988 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the VA Regional 
Office (RO) in Muskogee, Oklahoma, which retroactively 
terminated the veteran's educational assistance benefits 
which resulted in the creation of an overpayment in the 
amount of $13,620.67.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2004 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  The 
veteran's representative has subsequently indicated that a 
Travel Board hearing is sought.  

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  However, although the veteran's 
representative was notified in March 2005 that the veteran 
would be placed on the docket for a Travel Board hearing, the 
record does not reflect that a hearing was scheduled.  
Accordingly, a remand is required in this case to ensure 
compliance with the veteran's hearing request.

As an additional matter, the Board notes that in March 2005 
correspondence, the representative indicated that he wanted 
one Travel Board hearing for the veteran as well as 29 other 
claimants with purportedly similar claims.  

The Board notes, as indicated by Board letters dated in 
November 2004 and August 2006, that VA regulations do not 
provide for "class action" appeals.  Therefore, although 
the veteran's representative requested that only one hearing 
be scheduled for 30 claimants, this Remand decision pertains 
only to the veteran's claim and is only being remanded for 
the veteran to be afforded his requested Travel Board 
hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Travel 
Board Hearing at his local RO in connection 
with this appeal.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The purpose of this remand is to afford the veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

